DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

This action is in response to the application filed on October 18, 2021
Claims 1-7 and 9-16 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (USP: 2013/0268604), in view of Kim et al. (USP: 2019/0313473). 

As per Claim 1 Gupta teaches a method, comprising: 
(Paragraph 0015, 0027 SMS communication using the network's Mobility Management Entity (MME). The MME is the control node that processes the signaling between the UE and the Core Network (CN).), to associate an access management function to the short message service function (See abstract See Fig. 5 Paragraph 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS ); and
 accepting the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function in a core network  
Kim  discloses an access management function in a core network  (Paragraph 0230, 0239,  The UE may access to the core network through the E-UTRAN, and the UE may also access the core network through a 5G radio access network (RAN) and access and mobility management function (AMF). the 5G mobile communication network node (e.g., AMF or SMF) may provide information about the supporting network slice (or network slice instance) or additional information/parameter together with a supporting access control scheme to the UE.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include an access management function in a core network   as taught by Kim for reliability, to ensure that 

As per Claim 2 Gupta - Kim teaches the method of claim 1, further comprising: retrieving short message service subscription data and providing a location update to user data management upon receiving the request and prior to accepting the request (Paragraph  0042, 0051  the SMS in SGSN can be performed as follows. The Attach/Routing Area Update (RAU) procedures that it offers SMS in SGSN the MME can forward the "SMS-only" indication in the location update procedure to the HSS. ).

As per Claim 3 Gupta - Kim teaches the method of claim 1, wherein the request is based on an attach message that includes an indication that short message service is required (Paragraph 0042-0043, 0050 "SMS in SGSN" as the combined Attach/RAU. The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only".).

As per Claim 4 Gupta teaches a method, comprising:
 requesting a short message service in a core network (Paragraph 0015, 0027 SMS communication using the network's Mobility Management Entity (MME). The MME is the control node that processes the signaling between the UE and the Core Network (CN).), to associate an to the short message service function (See abstract See Fig. 5 Paragraph 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS ); and receiving an acceptance of the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function in a core network  
Kim  discloses an access management function in a core network  (Paragraph 0230, 0239,  The UE may access to the core network through the E-UTRAN, and the UE may also access the core network through a 5G radio access network (RAN) and access and mobility management function (AMF). the 5G mobile communication network node (e.g., AMF or SMF) may provide information about the supporting network slice (or network slice instance) or additional information/parameter together with a supporting access control scheme to the UE.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include an access management function in a core network   as taught by Kim for reliability, to ensure that the AMF may be responsible for registration management (e.g., for registering UE, etc.), connection management, reachability management, mobility management, and lawful interception of AMF-related events.



receiving an attach message that includes an indication that short message service is required, wherein the request for the association is based on receiving the indication (Paragraph 0042-0043, 0050 "SMS in SGSN" as the combined Attach/RAU. The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only".). 


As per Claim 6 Gupta - Kim teaches the method of claim 4, further comprising: sending an accept response to the attach message after receiving acceptance of the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").

As per Claim 7 Gupta - Kim teaches the method of claim 4, further comprising: obtaining an address of the short message service function from a user data management where the short message service function is located in the home public land mobile network, wherein the request is sent using the obtained address (Paragraph 0034 The Gateway GPRS Support Node (GGSN) is the node that is accessed by the packet data network (PDN) after evaluation of the Packet Data Protocol (PDP) address. )
Gupta may not explicitly disclose in the home public land mobile network
Kim discloses in the home public land mobile network (Paragraph 0058 a local breakout for a Home Public Land Mobile Network (HPLMN) for 3GPP and a Visited Public Land Mobile Network (VPLMN) for TISPAN..)
home public land mobile network as taught by Kim for flexibility, to ensure that the a Configured NSSAI may be configured in a UE by a home PLMN ( HPLMN) for each PLMN.


8.    (Cancelled)

As per Claim 9 Gupta teaches an apparatus, comprising: 
at least one processor (Paragraph 0107 processor); and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to (Paragraph 0107 the computing device may include a processor, a storage medium ), with the at least one processor, cause the apparatus at least to receive a request, at a short message service function in a core network (Paragraph  0027, 0029, 0030 The SGSN can be used to provide SMS. SMS communication using the network's Mobility Management Entity (MME) and the Core Network (CN).),  ), to associate an access management function to the short message service function (See abstract See Fig. 5 Paragraph 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS ); and accept the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function in a core network  
Kim  discloses an access management function in a core network  (Paragraph 0230, 0239,  The UE may access to the core network through the E-UTRAN, and the UE may also access the core network through a 5G radio access network (RAN) and access and mobility management function (AMF). the 5G mobile communication network node (e.g., AMF or SMF) may provide information about the supporting network slice (or network slice instance) or additional information/parameter together with a supporting access control scheme to the UE.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include an access management function in a core network   as taught by Kim for reliability, to ensure that the AMF may be responsible for registration management (e.g., for registering UE, etc.), connection management, reachability management, mobility management, and lawful interception of AMF-related events.


As per Claim 10 Gupta - Kim teaches the apparatus of claim 9, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to retrieve short message service subscription data and providing a location update to user data management upon receiving the request and prior to accepting the request (Paragraph  0042, 0051  the SMS in SGSN can be performed as follows. The Attach/Routing Area Update (RAU) procedures that it offers SMS in SGSN the MME can forward the "SMS-only" indication in the location update procedure to the HSS. ).


As per Claim 11 Gupta - Kim teaches the apparatus of claim 9, wherein the request is based on an attach message that includes an indication that short message service is required (Paragraph 0042-0043, 0050 "SMS in SGSN" as the combined Attach/RAU. The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only".).

As per Claim 12 Gupta teaches an apparatus, comprising:
 at least one processor  (Paragraph 0107 processor); and
 at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to request a short message service function (Paragraph 0029, 0030 The SGSN can be used to provide SMS), to associate an access management function to the short message service function in a core network, (See abstract See Fig. 5 Paragraph 0027, 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS. SMS communication using the network's Mobility Management Entity (MME and the Core Network (CN).),  ) and receive an acceptance of the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function in a core network  
Kim discloses an access management function in a core network  (Paragraph 0230, 0239,  The UE may access to the core network through the E-UTRAN, and the UE may also access the core network through a 5G radio access network (RAN) and access and mobility management function (AMF). the 5G mobile communication network node (e.g., AMF or SMF) may provide information about the supporting network slice (or network slice instance) or additional information/parameter together with a supporting access control scheme to the UE.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include an access management function in a core network  as taught by Kim for reliability, to ensure that the AMF may be responsible for registration management (e.g., for registering UE, etc.), connection management, reachability management, mobility management, and lawful interception of AMF-related events.

As per Claim 13 Gupta - Kim teaches the apparatus of claim 12, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to receive an attach message that includes an indication that short message service is required, wherein the request for the (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").


As per Claim 14 Gupta - Kim teaches the apparatus of claim 12, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to send an accept response to the attach message after receiving acceptance of the request (Paragraph  0042, 0051  the SMS in SGSN can be performed as follows. The Attach/Routing Area Update (RAU) procedures that it offers SMS in SGSN the MME can forward the "SMS-only" indication in the location update procedure to the HSS. ).

As per Claim 15 Gupta - Kim teaches the apparatus of claim 12, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to obtain an address of the short message service function from a user data management where the short message service function is located in the home public land mobile network, wherein the request is sent using the obtained address(Paragraph 0034 The Gateway GPRS Support Node (GGSN) is the node that is accessed by the packet data network (PDN) after evaluation of the Packet Data Protocol (PDP) address. )
Gupta may not explicitly disclose in the home public land mobile network
Kim  discloses in the home public land mobile network (Paragraph 0111 In roaming case of the UE, the PLMN is classified into a home PLMN ( HPLMN) and a visited PLMN (VPLMN)..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include home public land mobile network as taught by Kim for flexibility, to ensure that the a Configured NSSAI may be configured in a UE by a home PLMN ( HPLMN) for each PLMN.
 

As per Claim 16 Gupta - Kim teaches a computer program product embodied on a non-transitory computer-readable medium, said medium encoding instructions for performing a process, the process comprising the method according to claim 1 (Paragraph 0107 machine-readable storage medium wherein, when the program code is loaded into and executed by a machine )

17.    (Cancelled)

Response to Argument(s)

Applicant’s arguments with respect to amended claims have been considered but are moot because of a new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SYED ALI/Primary Examiner, Art Unit 2468